Citation Nr: 1242603	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction in the disability rating from 100 percent to 70 percent, effective from July 1, 2009, for the service-connected posttraumatic stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION


The Veteran had active service from June 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee reduced the disability rating from 100 percent to 70 percent for the Veteran's service-connected PTSD.  The Veteran then expressed disagreement with that decision.  

The Board notes that, during the pendency of this appeal (and, specifically, in a January 2010 rating action), the RO granted entitlement to a total disability rating due to individual unemployability (TDIU), effective July 1, 2009, the effective date of the reduction.  Given the decision herein to reinstate the 100 percent schedular disability rating for the Veteran's service-connected PTSD (his only service-connected disability), the Board observes that the assignment of a TDIU has been rendered moot.  Bradley v. Peake, 22 Vet. App. 280 (2008).  [In any event, however, the Veteran's compensation will not be affected by such action.]  


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected PTSD.

2.  By a March 2005 decision, the RO awarded an increased rating to 100 percent, effective from September 24, 2004, for service-connected PTSD.  

3.  By the April 2009 rating decision, the RO reduced the disability rating for the Veteran's PTSD from 100 percent to 70 percent, effective July 1, 2009.  

4.  Evidence of record does not establish that there was actual improvement in the Veteran's service-connected PTSD or that there was an actual improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The criteria for restoration of the 100 percent schedular rating for service-connected PTSD are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  
In the present case, the reduction was finalized in a rating decision issued in April 2009 and was effective July 1, 2009.  It reduced the Veteran's combined disability rating from 100 percent to 70 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; and the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which set forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

In a March 2005 rating decision, the RO granted an increased disability rating to 100 percent effective September 24, 2004, for the Veteran's service-connected PTSD.  In the April 2009 rating decision on appeal, the RO reduced the disability rating for the Veteran's service-connected PTSD from 100 percent to 70 percent.  The reduction was effective on July 1, 2009.  Consequently, the Board finds that the 100 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected PTSD was not appropriate.  Although there is evidence of some improvement in the Veteran's PTSD, there is no showing, based on a review of the entire history of his PTSD, that improvement in the overall disability actually had occurred or that an improvement in his ability to function under the ordinary conditions of life and work had occurred.  In fact, it appears that any slight improvement he may have had at the time the reduction was made is no longer shown by subsequent medical evidence.

In the present case, service connection was granted for PTSD in a May 2003 rating decision effective February 13, 2002, the date of the Veteran's claim.  It was evaluated as 30 percent disabling based upon VA examination conducted in February 2003.  In October 2003, the Veteran filed a statement indicating that his PTSD had worsened and he was provided with a VA examination later that month.  In a December 2003 rating decision, the RO granted a disability rating of 70 percent effective March 24, 2003, the date the RO stated that the evidence showed a worsening in the Veteran's PTSD.  In September 2004, the Veteran filed a claim for a TDIU stating that he was unable to hold employment because of his PTSD.  The Veteran underwent a VA examination for his PTSD in February 2005.  Based upon this examination, in a March 2005 rating decision, an increased disability rating to 100 percent was granted effective September 24, 2004, the date of the Veteran's claim for a TDIU.

In May 2007, the Veteran underwent a review examination.  Although finding that the VA examination and other recent evidence showed some improvement in the Veteran's PTSD, the RO continued the 100 percent disability rating as sustained improvement had not been definitively established.  See May 2007 rating decision.  The Veteran underwent another review examination in August 2008.  Based upon this VA examination, the RO found that the Veteran's PTSD did not meet the criteria for a 100 percent disability rating and proposed to reduce the disability rating to 70 percent.  In a February 2009 statement, the Veteran disagreed with the reduction but did not submit any evidence or request a hearing.  By rating decision issued in April 2009, the RO reduced the Veteran's disability rating for his service-connected PTSD to 70 percent effective July 1, 2009.  The Veteran disagreed and perfected this appeal.  Subsequently, the Veteran underwent another VA examination in August 2009.  In a February 2011 Supplemental Statement of the Case, the RO continued the 70 percent disability rating finding the reduction to be appropriate.

At the time of the initial VA examination in February 2003 upon which the initial disability rating of 30 percent was established, the Veteran reported that he had worked for the telephone company for 30 years, which job had been burying wires.  He stated, however, that his department had been closed and he was on temporary assignment leaving his longevity there unclear.  He also reported having been married to the same woman for 29 years and having 3 daughters.  He described his wife as sensitive and "very helpful."   Generally, he described himself as a quiet individual who somewhat liked to stay to himself but also at times liked to be around others.  He seemed to have fairly few interests stating he liked to watch television and write poetry.  In summary, the examiner stated that the Veteran's psychosocial functioning status had been variable.  He had been able to maintain appointments but his role at home seemed to be somewhat stressful, owing in large part to his mild depression and PTSD symptoms, and how they have affected his activity level in his marriage.  

On mental status examination, he was cooperative, pleasant, soft-spoken, and demonstrated some physical eye contact although mostly kept his eyes gazing downward.  He was not delusional and did not show evidence of any other thought disorder.  His speech was sometimes hesitant, and he seemed to painfully think of how he would like to express himself.  He was oriented well, and his memory was grossly intact.  There was no significant anxiety or obsessive-compulsive rituals noted.  His mood during the interview appeared depressed with flat affect.  There was no impulse control problems noted.  He indicated that he had sleep difficulties, some sleep-onset problems, frequent and consistent midevening awakenings, and at times even avoiding sleeping for fear of nightmares.  

As for his PTSD symptoms, the Veteran reported having recurrent and intrusive recollections and flashbacks when he was younger.  He stated that mostly he struggled with dreams.  At times when he would dream and be extremely restless sleep, he would try to wake up knowing it was still a dream but would have trouble orienting and discerning events with confusion as if they were recurring.  He felt significant fearfulness and anxiety.  He described his bed "being soaken" with sweat.  He reported feeling guilty because of hitting his wife while thrashing around in bed during nightmares.  He reported sometimes also having difficulty falling asleep although more often had midevening awakenings and at times where he would avoid sleep because of his expectation of being distressed with nightmares.

With regard to avoiding stimuli associated with trauma, the Veteran reported that he tries to keep busy doing constructive things.  He did not watch the news very much, stayed away from memorial services, and hardly ever watched war movies.  Although he did not have particular problems with recall of specific aspects of the war, he stated that he tries to forget.  He had marginal interest in activities.  He did at times feel like he did not fit in.  He demonstrated during the interview quite a restricted flat affect.  He did not see himself as irritable or having a temper.  He sometimes had trouble concentrating.  He was hypervigilant in the sense that he liked to go out of his way to "make things safe for himself and his family."  He saw himself as somewhat sensitive to noise, and he would sit in the back pew when he was in church or with his back against a wall in a restaurant.  He described himself as having an exaggerated startle response.

The diagnosis was PTSD, moderate, chronic, and depressive disorder, not otherwise specified.  A Global Assessment of Functioning (GAF) Score of 50 was assigned for moderate to severe symptoms that impinge on mood, family functioning, and his ability to maintain normal social activities.

When the Veteran underwent VA examination in October 2003, however, he reported that he had been laid off from his job in March and that, since then, he had had an increase in his symptoms of depression and PTSD.  The examiner noted that, although the Veteran reported trying to look for work, increased symptom acuity contributed to great difficulty following through and being successful in a work search effort.  The Veteran reported symptoms of depression, anxiety, increased nightmares, flashbacks, night sweats and mood instability.  He continued to be in a supportive marriage, having some closeness with relatives, and going to church, but the quality of his social relationships was quite limited.  In fact, he preferred to be alone.  In addition, his activity level and leisure interests seemed limited as he only mentioned working out in the yard.  In summary, the examiner stated that, shortly after the last evaluation, the Veteran soon lost his longtime job and his unemployment has been a major stressor and contributed to increased symptom acuity, as well as what appears to be a decline in psychosocial functioning activities.

On mental status examination, the Veteran was polite and cooperative.  There was no indication of any impaired thought process, although his thinking appeared quite slowed.  There was no suggestion of any thought disturbance.  Eye contact was adequate.  He had suicidal ideation, wondering if life is worth living or if his wife would do better without him, but he had no intent.  He seemed capable of maintaining personal hygiene.  Orientation was not impaired, and memory was intact.  It was noted he experienced significant concentration problems.  There were no excessive compulsive problems.  Rate and flow of speech was very slowed but not illogical.  His presentation was significant for depressed mood and flat affect.  He had ongoing sleep impairment marked by sleep onset difficulties and midevening awakenings with nightmares.  His ongoing depression was exacerbated by his job loss and the increased psychosocial functioning impairment.  

As for PTSD symptoms, his most prominent symptom of "re-experiencing" revolved around recurrent distressing nightmares occurring two to four times per week.  With regard to flashbacks and daytime recollections, he stated that he thinks about people sometimes.  It was noted that his outpatient visits were marked more by his description of daytime flashbacks.  He also experienced fear and embarrassment from his symptoms.  For example, he felt a sense of shame about waking up thrashing about.  He had nighttime sweats, increased heart rate and general arousal symptoms.  He tried to avoid thoughts or feelings associated with the trauma by keeping busy in his yard as that seemed to be one of his major activities.  The examiner noted that the Veteran's not having the structure of a work situation and the inherent distraction that offers likely had contributed to his decreased coping skills and consequent increased symptoms.  He avoided television, war movies, and news.  He had few interests, and the examiner noted it seemed like he had lost interest in most everything.  He struggled with feeling detached and fitting in.   His affect was exceptionally flat, blunted and restricted.  He continued to have difficulty with sleep onset, midevening awakenings, and excessive sleep restlessness.  He did not report significant irritability.  He did manifest problems with concentration, excessive hypervigilance and an exaggerated startle response.

The diagnosis was PTSD, chronic, and depressive disorder, not otherwise specified.  A GAF score of 35 was assigned indicative of an individual who has severe symptoms that impinge on current mood, family functioning, and his ability to maintain fulfilling social activities.  The examiner noted that the Veteran continued to present a picture of significant PTSD and depressed symptoms.  Since his loss of employment, his symptoms have become more severe and acute, and had had consequent psychosocial impairment deficits.

At the review examination conducted in February 2005, the examiner stated that the Veteran's symptom presentation had largely been unchanged since the previous examination and the severity of his PTSD symptoms were moderate to severe with variable frequency.  The Veteran's reported symptoms were essentially the same as those reported at the last examination.  As for his occupational functioning, he reported continuing to be unemployed.  He noted that a lot of his inability to find work had to do with being avoidant of people, not wanting to have to "start again," and feeling like it would be very stressful to have to "answer people's questions."  His relationships, activities and leisure pursuits were essentially the same as well.  Mental status examination was the same as when previously examined except that the examiner noted that the Veteran had paucity of verbal content of speech and that it seemed he had even more speech hesitancy and anxiety.  

The examiner stated that the Veteran's PTSD symptom presentation was generally the same as at the last examination.  He continued to have recurrent nightmares that were variable in frequency.  He talked about flashbacks, fear, embarrassment, etc.  He continued to try not to think about wartime trauma.  He was largely compliant with treatment requests to avoid stress, television, news and movies that would trigger these concerns.  He continued to go to church but socially had few connections, and few interests in pursuing anything that put him in stressful situations.  He continued to have sleep difficulties, admitting to many awakenings and restlessness.  He also had hypervigilance, exaggerated startle response and problems concentrating.   The diagnosis was PTSD, chronic, and depressive disorder, not otherwise specified.  A GAF score of 35 was again assigned.  

Again at the May 2007 VA examination, the Veteran's presentation was essentially the same as reported at the previous two examinations except that for the first time he reported having some "vet" friends though his contact with them was limited.  He reported he tries to stay busy but still tended to be avoidant and withdrawn although he was making an effort to get out more for positive distraction.  His mental status examination was essentially the same as at previous examinations, except for having slight psychomotor agitation evidenced by rocking in his chair and having fleeting suicidal thoughts which had not been reported at the previous examination.  His reported PTSD symptoms were also essentially the same as previously noted.  The diagnosis was PTSD, chronic, and depressive disorder, not otherwise specified.  A GAF score of 44 was assigned.  The examiner noted that the Veteran's functional status and quality of life were affected because the Veteran was fearful, could not try to work, was afraid of new things, isolating and was withdrawn.  The examiner responded "No" to the question of whether there was total occupational and social impairment due to PTSD signs and symptoms, but responded "Yes" to whether PTSD signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood or school; specifically stating there were deficiencies in thinking (very slowed), family relations (withdrawn and avoidant), work (apprehensive, perception as stressful), and mood (sad, worthlessness, worry).

At an August 2008 VA examination, the Veteran reported that group and individual therapy over the previous year had helped him in dealing with daily stressors and he felt "a little better."  His symptom presentation, however, still remained very similar to previous examinations.  In fact, it appears that his depressive symptoms had worsened (which he even said he felt that they had) as he reported being depressed a lot, feeling hopeless, wondering if things will ever get better, low energy, spending more time in bed, lacking motivation, and having to push himself to do things around the house.  In addition, for the first time, the Veteran reported losing his temper sometimes and saying things he should not say.  He continued to report having a good relationship with his spouse and daughters, as well as spending some time with his veteran friends, although still only minimal interaction.  

On mental status examination, the Veteran had psychomotor activity including wringing of hands, and being tense and restless.  Again, his speech was hesitant, soft/whispered, and slow but clear.  His attitude for the first time was irritable, angry underneath, and easily frustrated.  His affect was flat.  His mood was anxious, hopeless, agitated, depressed and dysphoric.  Attention was easily distracted.  He continued to have paucity of ideas.  His thought content was noted to be positive for suicidal ideation, paranoid ideation, preoccupation with dreams and concern about temper fearing losing his wife.  He continued to have difficulties with falling asleep and nightmares (from which he had woken up kicking and hurting his wife a few times).  Afterward he related he is nervous, panicky and often does not want to go back to sleep.  He also reported panic episodes a few times weekly sometimes lasting two hours where he just wants to isolate himself and stay in a quiet place.  He again reported passive suicidal thoughts, but no plans.  The examiner further commented the Veteran made sad faces, was withdrawn with a flat affect, and lacked spontaneity in speech (gave brief but goal directed responses).  He had intermittent paranoid thoughts that others want to hurt him and his wife and that he feels like he is being followed sometimes.

The diagnosis was PTSD, chronic, and depressive disorder, not otherwise specified.  A GAF score of 42 was assigned.  The examiner stated that the Veteran basically remained withdrawn, spending most of his time at home.  He occasionally sees his veteran friends but otherwise avoids interacting with others.  His paranoid thinking and depression have further increased his isolative behavior.  He also has friction with wife due to anger problems and irritability.  The examiner responded "No" to the question of whether there is total occupational and social impairment due to PTSD signs and symptoms, but responded "Yes" to whether PTSD signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood or school; specifically stating there were deficiencies in thinking (paranoid thinking causing increase in irritability and further social withdrawal), family relations (strained relationship with wife due to angry outbursts), and mood (depressed and hopeless with occasional suicidal ideas triggered by PTSD symptoms).

The final VA examination of record was conducted in August 2009.  At that time, the Veteran reported continuing in individual therapy the effectiveness of which was fair.  He found it supportive and that the medication helps his depression.  His PTSD symptoms, however, persist unchanged.  He continued to be married to his wife of 36 years whom he reported is supportive although his volatility has contributed to him feeling that the relationship was tenuous.  Also, except for his wife and daughters, the degree and quality of his social relationships remained very limited.  He continued to have some veteran friends close by but had limited contact with them.  His activities and leisure pursuits also remained limited with him reporting only working in the yard and writing poetry.  The examiner stated that the Veteran's current psychosocial functioning status was limited in all spheres.  The Veteran was very hypervigilant which contributed to suspicion, lack of trust and paranoid thinking.

On mental status examination, the Veteran was clean and casually dressed.  He was restless.  His speech continued to be hesitant, soft and slow.  His affect was blunt and flat.  His mood was anxious.  His thought process was positive for paucity of ideas.  His thought content was positive for fleeting suicidal thoughts without plan or intent.  He had paranoid delusions, although these were noted not to be persistent.  He continued to have sleep impairment with variable onset and frequent midevening awakenings.  There was no evidence of hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  He had good impulse control without episodes of violence.  His remote memory was normal, but his recent and immediate memory was mildly impaired, and he struggled with concentration problems and forgetfulness.  His PTSD symptoms remained essentially unchanged from previous examinations.  They were daily and ranged from moderate to severe in severity.  The examiner noted that the Veteran had prominent social withdrawal, marital conflict, anger, occupational failure, frustration tolerance problems, and a tendency to isolate and stay in the house when suspiciousness was heightened.

The diagnosis remained PTSD, chronic, and depressive disorder, not otherwise specified.  A GAF score of 42 was assigned for continued extreme withdrawal and mix of anxiety and depression comorbid with PTSD.  The evaluation indicated that the Veteran's paranoid thinking and depression both complicate the Veteran's PTSD and contribute to his tendency to isolate.  The examiner further noted that the Veteran had limited ability to tolerate stress of any kind.  Minimal stress from family and social responsibility are difficult for him.  He appeared exceptionally uncomfortable around people (especially those outside the familiar) that exacerbate noted symptom pattern of hypervigilance, lack of trust, and, in the extreme, paranoia.  The examiner responded "Yes" to the question of whether there was total occupational and social impairment due to the Veteran's PTSD signs and symptoms.

Finally, the Board notes that VA mental health treatment records continue to record the Veteran's symptoms of night sweats, bad dreams/nightmares, restless sleep, intrusive thoughts, flashbacks, startle reaction, isolation, depression and anxiety with little to no improvement of symptoms with the use of medications and despite group and individual therapy.

The Board finds that, except for minor changes, the medical evidence, especially the VA examinations, show that over time the Veteran's symptoms and functioning remained essentially the same.  Although it appears the Veteran had some psychosocial improvement as shown in the May 2007 VA examination, the evidence does not show actual improvement in his PTSD or that such improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The following VA examinations in August 2008 and August 2009 show the Veteran's PTSD and depressive symptoms worsened and he began to display new symptoms such as psychomotor agitation, suicidal thoughts, irritability, anger outbursts and paranoid ideation.  Moreover, although the VA examiners who conducted the May 2007 and August 2008 VA examinations opined that there was no total occupational and social impairment, the VA examiner who conducted the August 2009 VA examination stated that there was, thereby clearly indicating a worsening in the Veteran's functioning due to his service-connected PTSD.  Again this is evidence that any actual improvement in the Veteran's PTSD has not been maintained.

Furthermore, although the Veteran's GAF scores assigned at the May 2007, August 2008 and August 2009 VA examinations were in the low 40s, which is higher than the 35 given at the February 2005 examination upon which the 100 percent disability rating was assigned, the Board finds that the Veteran's overall functioning either remained the same or decreased to at least the level that he was at in February 2005, which is indicated by his increased PTSD and depressive symptoms such as psychomotor agitation, suicidal thoughts, irritability, anger outbursts and paranoid ideation.  As a result, the Board finds that the period of improvement in functioning shown by the May 2007 VA examination was only temporary and thus not indicative of an overall improvement in functioning that was maintainable under the ordinary conditions of the Veteran's life.  Essentially the Board finds that, whatever improvement there might have been in the Veteran's PTSD, it simply was not enough of an improvement to warrant a reduction of the 100 percent disability rating.  

For the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for his service-connected PTSD was not appropriate.  Accordingly, the 100 percent disability rating is restored.  In light of this complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and to assist the Veteran in the development of his appeal is necessary.  
ORDER

The April 2009 reduction of the rating for the service-connected PTSD from 100 percent to 70 percent was not proper, and the 100 percent disability rating is restored, effective July 1, 2009.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


